 Citation Nr: 0605181	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-37 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current disability related to 
an in-service hepatitis B infection.


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In a letter dated in September 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence the 
veteran was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in September 2003, prior to the December 
2003 AOJ decision on appeal.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

 The veteran alleges that he is unable to donate blood or 
organs because he had hepatitis B while he was in service.  
Although the veteran's blood type matches his father's, he 
states that residuals of hepatitis prevent him from assisting 
his ailing father and sister by donating blood or organs 
during their medical crises.  He maintains that this 
limitation should be considered a chronic disability because 
the dictionary defines "chronic" as habitual or long-
lasting.  He states that he does not have other limitations 
resultant from his hepatitis infection.  

The veteran's service medical records show that he was 
hospitalized for hepatitis A in August 1975.  His June 1976 
separation examination does not reference any residuals of 
that infection.  

During an October 2003 VA examination, the veteran's serology 
results were negative for hepatitis A and C antibodies, 
positive for hepatitis B antibodies, and negative for 
hepatitis B antigens.  The examiner opined that it was more 
likely than not that the veteran had hepatitis B during his 
period of active service; however, an absence of hepatitis B 
antigens indicated that the veteran did not have chronic 
hepatitis.  The examiner also found that the veteran had no 
residual problems from his prior infection.

During an August 2004 VA examination, the examiner concluded 
that an absence of hepatitis A antibodies showed that the 
veteran did not have hepatitis A while in service, despite 
the August 1975 diagnosis.  The examiner concluded that it 
was more probable than not that the veteran had hepatitis B 
during service; however, the presence of hepatitis B 
antibodies showed that the veteran's immune system had 
destroyed the virus.  The examiner opined that the veteran 
did not have chronic hepatitis or chronic residuals of 
hepatitis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).   

Entitlement to service connection is limited to cases in 
which a disease or injury resulted in a disability, and in 
the absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (stating that the claimant was mistaken in "the 
belief that he [was] entitled to some sort of benefit simply 
because he had a disease or injury while on active 
service").  For VA compensation purposes, disability is 
defined as a disease, injury, or other physical or mental 
defect.  See 38 U.S.C.A. § 1701(1); Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993).  Disabilities are primarily marked by a 
resultant industrial impairment; compensation is intended to 
reflect the impairment in earning capacity in civil 
occupations resulting from a disability.  See 38 C.F.R. § 
3.321.  

The evidence of record clearly establishes that the veteran 
had hepatitis B during his period of active service; however, 
two VA examiners found that the veteran no longer had the 
disease, and there is no medical evidence of record that 
conflicts with those opinions.  Additionally, VA examiners 
found no evidence that the veteran had any residuals of 
hepatitis B infection.  

The veteran argues that his permanent inability to donate 
blood or organs is a chronic disability.  Yet that constraint 
is not physically or mentally disabling and does not affect 
the veteran's earning capacity or employability.  The Board 
appreciates that the veteran's inability to assist his family 
during periods of medical need causes him significant 
distress, but that potential concern is not disabling for VA 
compensation purpose.  Therefore, because there is no 
evidence that the veteran has a current disability caused by 
an in-service hepatitis infection, his claim for entitlement 
to service connection for hepatitis B must be denied.


ORDER

Service connection for hepatitis B is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


